Citation Nr: 1611573	
Decision Date: 03/22/16    Archive Date: 03/29/16

DOCKET NO.  12-03 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for chronic lumbar intervertebral disk syndrome, to include the propriety of the reduction of the Veteran's disability rating, from 60 percent to 20 percent, effective October 1, 2011.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1977 to May 1981 and from March 2000 to November 2000. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from February 2011 and July 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In February 2011, the RO proposed to reduce the Veteran's service-connected back disability rating from 60 percent to 20 percent, and also denied entitlement to a TDIU.  The July 2011 rating decision effectuated the proposed reduction.  The Veteran perfected appeals as to both issues.  Additionally, in an April 2014 rating decision the RO continued the 20 percent evaluation for chronic lumbar intervertebral disk syndrome and denied entitlement to a TDIU.

These matters were before the Board in July 2014, when they were remanded for the scheduling of a Board hearing.  They now return for appellate review.  

In December 2011, the Veteran testified before a Decision Review Officer.  In November 2015, the Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing.  Transcripts of these hearings, which addressed the propriety of the reduction of the Veteran's disability rating, from 60 percent to 20 percent, effective October 1, 2011 and entitlement to a TDIU, are of record.

The Board recognizes that a claim stemming from a rating reduction action is a claim for restoration of the prior rating and, typically, does not contemplate a claim for an increased rating.  Peyton v. Derwinski, 1 Vet. App. 292 (1991); Dofflemyer v. Derwinski, 2 Vet. App. 277, 280 (1992).  As noted above, the Veteran appealed the July 2011 rating decision, which reduced the Veteran's evaluation chronic lumbar intervertebral disk syndrome from 60 percent to 20 percent, effective October 1 2011.  In a March 2012 application for benefits, the Veteran filed a claim for an increased rating for chronic lumbar intervertebral disk syndrome.  In response to this claim, an April 2012 letter notified the Veteran that his increased rating claim for chronic lumbar invertebral disk syndrome was currently on appeal, and moreover, as discussed in detail below, the January 2012 a statement of the case (SOC) and March 2013 supplemental statement of the case (SSOC) also considered the claim on this basis.  Thus, Board finds that the July 2011 rating decision, which reduced the rating for chronic lumbar intervertebral disk syndrome, was also a denial of a petition to have the rating increased.  As a result, the Veteran's appeal of that rating determination has brought before the Board the issue of the propriety of the reduction of the rating in addition to the Veteran's claim for entitlement to an increased disability rating for chronic lumbar intervertebral disk syndrome.

The RO furnished the Veteran and his representative with a January 2012 SOC for entitlement to a TDIU and a March 2013 SSOC for the Veteran's low back claim.  With respect to the Veteran's TDIU claim, the Board received additional relevant evidence to include a March 2012 exertional impairment questionnaire, received by VA in March 2012, and a May 2013 determination from the Social Security Administration, received by VA in June 2013, but was not considered by the RO.  This evidence was received prior to certification of the claim to the Board in June 2013.  Thus, entitlement to a TDIU must be remanded for readjudication with consideration of the additional evidence, and the issuance of an SSOC as appropriate.  38 C.F.R. § 19.37(a) (2015).  Furthermore, the Board also notes a July 2012 rating decision granted service connection for mood disorder with depressive features, currently characterized as unspecified depression disorder with anxious distress, and assigned a 70 percent evaluation effective March 30, 2012 and such is relevant to entitlement to a TDIU.

With respect to the Veteran's low back claim, additional evidence has subsequently associated with the record after certification to the Board.  This includes a March 2014 VA treatment record, which documented the Veteran requested medication regarding his low back pain.  The Veteran did not waive review of this evidence. See 38 C.F.R. § 20.1304(c) (2015).  However, as this claim must be remanded for additional development, the RO will have an opportunity to consider the additional evidence in the first instance when the claim is re-adjudicated after the development is completed.

The issue of entitlement to service connection for tinnitus has been raised by the record, in a December 2000 application for benefits, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Initially, as described above, the Veteran challenged the July 2011 rating decision, which decreased the evaluation for chronic lumbar intervertebral disk syndrome from 60 percent to 20 percent, effective October 1, 2011.  However, the January 2012 SOC and March 2013 SSOC issued in response, framed the issue as a continuation of the 20 percent evaluation assigned and the cited regulations and explanation of reasons and bases were confined to applying the criteria for an increased rating and did not cite to, or discuss the regulations and elements for consideration when determining the propriety of a rating reduction.  While the January 2012 SOC stated the evaluation was properly reduced based on objective ranges of motion, neither the January 2012 SOC nor the March 2013 SSOC provided notice of the provisions of 38 C.F.R. § 3.344.  Thus, a supplemental statement of the case must be issued to include the propriety of the rating reduction.  Manlincon v. West, 12 Vet. App. 238 (1999).

The Board finds the Veteran should be afforded another VA examination with respect to his chronic lumbar intervertebral disk syndrome, as the Veteran's disability may have worsened.  See 38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2015); see also Weggenmann v. Brown, 5 Vet. App. 281 (1993).
The July 2011 VA examiner found there were no flare-ups but a March 2014 VA treatment record, which noted pain of the low back, but also noted pain of the left hip and left leg, found the frequency of pain flare-ups varied and lasted from a few seconds to a few minutes and that the Veteran requested opioid pain medication.  Thus, as the severity of the Veteran's chronic lumbar intervertebral disk syndrome may have worsened, a new VA examination for the claim is warranted

The Board notes that a Veteran must be afforded the full right to representation in all stages of an appeal.  38 C.F.R. § 20.600 (2015).  In March 2013, Veteran's representative completed a VA Form 646, Statement of Accredited Representative in Appealed Case, prior to certification of the appeal to the Board; however, such only addressed entitlement to an evaluation in excess of 20 percent disabling for chronic lumbar intervertebral disc syndrome and did not address the propriety of the reduction of the Veteran's disability rating, from 60 percent to 20 percent, effective October 1, 2011 nor did such address entitlement to a TDIU.  As such, on remand, the Disabled American Veterans must be given an opportunity to offer a written argument on the Veteran's behalf with regard to these issues, and this argument must be considered by the RO.

In a May 2014 VA treatment record the Veteran referenced that he sees a pain management doctor outside VA because the VA will not give him the medications he needed.  Thus, on remand the Veteran should be offered another opportunity to provide VA with authorization and consent forms to allow VA to obtain the Veteran's private treatment records, for private treatment regarding his service-connected low back disability on his behalf.  All attempts to obtain these records must be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents.

Finally, updated VA treatment records should be obtained as the record reflects the Veteran receives regular VA treatment for his low back disability.  The record reflects the Veteran most recently received VA treatment from the Port Charlotte Community Based Outpatient Clinic (CBOC), part of the Bay Pines VA Healthcare System, in March 2015.  Additionally, in November 2015 testimony, the Veteran recalled he had an examination for his back towards the end of 2014, in November or December, from the Lee County Healthcare Center, located in Cape Coral, FL, which is also part of the Bay Pines VA Healthcare System.  Thus, on remand, VA treatment records, from the Bay Pines VA Healthcare System, to include Port Charlotte CBOC and Lee County Healthcare Center, and to include all additional associated outpatient clinics, since March 2015, as well as a 2014 VA back examination report, should be obtained and associated with the claims file.  See 38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(2).  See also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that documents which are generated by VA agents or employees are in constructive possession of VA, and as such, should be obtained and included in the record).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the Veteran's updated VA treatment records, from the Bay Pines VA Healthcare System, to include Port Charlotte CBOC and Lee County Healthcare Center, and to include all additional associated outpatient clinics, since March 2015, as well as a 2014 VA back examination report, and associate these records with the claims folder.  All attempts to obtain these records must be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents.

2.  Contact the Veteran and request that he identify all private low back treatment providers, and provide VA the necessary authorization to obtain the identified private treatment records.  All attempts to obtain these records must be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested identified documents.

3.  Thereafter, provide the Veteran with appropriate VA examination to determine the current nature and severity of his service-connected chronic lumbar intervertebral disk syndrome.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  Any necessary diagnostic testing must be conducted.  All pertinent symptomatology and findings must be reported in detail.  

The Veteran's symptoms should be evaluated in accordance with VA rating criteria.  It must also be determined whether there is weakened movement, excess fatigability, or incoordination attributable to the Veteran's chronic lumbar intervertebral disk syndrome, expressed in terms of the degree of additional range of motion loss or favorable or unfavorable ankylosis due to any weakened movement, excess fatigability, or incoordination.  Furthermore, an opinion must be given as to whether any pain associated with the Veteran's chronic lumbar intervertebral disk syndrome could significantly limit functional ability during flare-ups or during periods of repeated use, noting the degree of additional range of motion loss or favorable or unfavorable ankylosis due to pain on use or during flare-ups.

Any neurological manifestations of the Veteran's service-connected chronic lumbar intervertebral disk syndrome must be identified.  

A complete rationale must be provided for any medical opinion offered.

4.  Afford the Veteran's representative, Disabled American Veterans, the opportunity to file a VA Form 646, Statement of Accredited Representative in Appealed Case, including arguments in support of the propriety of the reduction the Veteran's disability rating for chronic lumbar intervertebral disk syndrome, from 60 percent to 20 percent, effective October 1, 2011, and entitlement to a TDIU, before the case is returned to the Board for further appellate review.  The opportunity afforded, and any reply received, must be documented in the claims file.

5.  Finally, readjudicate the issues on appeal, and the claim for increased rating for chronic lumbar intervertebral disk syndrome must include the propriety of the reduction of the Veteran's disability rating, from 60 percent to 20 percent, effective October 1, 2011.  If any benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).






